DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 7-10, 13, 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gothlin et al. (20210138872) in view of Juvin et al. (CN111345122).
	Per claim 1 and 9, Gothlin a system, the system comprising: a chassis (106), inside an interior area of a vehicle, with one or more openings (112) that are configured to allow air to enter the chassis to cool a heat generating component (104) in the vehicle; and an exhaust duct (502) that directs air away from the chassis (106) after the air has contacted a portion of the heat generating component (104) (see figure 5)
but fails to explicitly teach a fan that acts to propel the air through the one or more openings and through the exhaust duct (claim 1), wherein the fan is positioned inside the exhaust duct (claim 9).  
	However, Juvin teaches a vehicular electronics cooling system including a fan (150) that acts to propel the air through an opening (22) and through the exhaust duct (110) (claim 1), wherein the fan is positioned inside the exhaust duct (claim 9) for preventing overheating of the electrical components and system faults (pg. 1, last para. through pg. 2 first full para. of translation).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a fan  that acts to propel the air through an opening and through the exhaust duct (claim 1), wherein the fan is positioned inside the exhaust duct (claim 9), as taught by Juvin in the invention of Gothlin, in order to advantageously preventing overheating of the electrical components and system faults (pg. 1, last para. through pg. 2 first full para. of translation).
	Per claim 4, Gothlin, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Gothlin, as modified, teaches wherein the air is cooled, prior to entering the chassis, by an air conditioning system in the vehicle (para. 0047).  
	Per claim 7, Gothlin, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Gothlin, as modified, teaches wherein the exhaust duct (502) is positioned to direct the air, after the air has been heated by the heat generating component, into one or more vehicle components (see figure 5).  
	Per claim 8, Gothlin, as modified, meets the claim limitations as disclosed in the above rejection of claim 7.  Further, Gothlin, as modified, teaches wherein the one or more vehicle components comprise one or more windows (i.e. the air blown out of 502 will eventually be directed toward a window of the vehicle).  
Per claim 10, Gothlin, as modified, teaches all the limitations of claim 1 and claim 1 contains similar limitations as claim 10.  Therefore, claim 10 is rejected for similar reasoning as claim 1.
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process.   Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.
Per claim 13, Gothlin, as modified, teaches all the limitations of claim 4 and claim 4 contains similar limitations as claim 13.  Therefore, claim 13 is rejected for similar reasoning as claim 4.
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process.   Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.
Per claim 16, Gothlin, as modified, teaches all the limitations of claim 7 and claim 7 contains similar limitations as claim 16.  Therefore, claim 16 is rejected for similar reasoning as claim 7.
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process.   Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.
Per claim 18, Gothlin, as modified, teaches all the limitations of claim 9 and claim 9 contains similar limitations as claim 18.  Therefore, claim 18 is rejected for similar reasoning as claim 9.
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process.   Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.
Claims 2-3, 11-12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gothlin et al. (20210138872) in view of Juvin et al. (WO2019101591) as applied to the claims above and further in view of Hubbard (US 20190289754).
	Per claim 2, Gothlin, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Gothlin, as modified, teaches the heat generating component and the exhaust duct fails to explicitly teach a manifold that is configured to receive the air from the heat generating component; and wherein the exhaust duct is connected to the manifold.  
	However, Hubbard teaches an electronics cooling system wherein a manifold (35) is configured to receive air from a heat generating component (“microprocessor”, para. 0042), wherein an exhaust duct (duct connected to 25) is connected to the manifold (35) for providing adequate cooling of the electronic components (para. 0011).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a manifold configured to receive air from a heat generating component, wherein an exhaust duct is connected to the manifold, as taught by Hubbard in the invention of Gothlin, as modified, in order to advantageously provide adequate cooling of the electronic components (para. 0011), thereby inhibiting overheating of the components.

	Per claim 3, Gothlin, as modified, meets the claim limitations as disclosed in the above rejection of claim 2.  Further, Gothlin, as modified, teaches wherein the heat generating component is an electronic component with a processor (“microprocessor”, para. 0053).  
Per claim 11, Gothlin, as modified, teaches all the limitations of claim 2 and claim 2 contains similar limitations as claim 11.  Therefore, claim 11 is rejected for similar reasoning as claim 2.
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process.   Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.
Per claim 12, Gothlin, as modified, teaches all the limitations of claim 3 and claim 3 contains similar limitations as claim 12.  Therefore, claim 12 is rejected for similar reasoning as claim 3.
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process.   Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.
Per claim 19, Gothlin, as modified, teaches all the limitations of claims 1-3 and claims 1-3 contains similar limitations as claim 19.  Therefore, claim 19 is rejected for similar reasoning as claims 1-3.
Claims 5-6, 14-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gothlin et al. (20210138872) in view of Juvin et al. (WO2019101591) as applied to the claims above and further in view of David et al. (US 2013/0345893).
	Per claim 5, Gothlin, as modified, meets the claim limitations as disclosed in the above rejection of claim 4.  Further, Gothlin, as modified, fails to explicitly teach wherein the air conditioning system is configured to modify an output of the air conditioning system responsive to a temperature of the electronic component; and wherein the air conditioning system is further configured to modify the output of the air conditioning system based on historical data from the electronic component.  
	Regarding the control of the system based on the electronic component temperature, Smith teaches a vehicle electronic component cooling system wherein an air conditioning system (“HVAC system”, para. 0026) is configured to modify an output of the air conditioning system responsive to a temperature of an electronic component (para. 0026-0027) for improved cooling of the electronic component (para. 0024).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide an air conditioning system configured to modify an output of the air conditioning system responsive to a temperature of an electronic component, as taught by Smith in the invention of Gothlin, as modified, in order to advantageously improve cooling of the electronic component (para. 0024).

	Regarding the control of the system based on historical data, David teaches a cooling system wherein an air conditioning system (“cooling system”, para. 0111) is configured to modify an output of the air conditioning system based on historical data from an electronic component (“recorded historical data for power consumed by the electronic system”, para. 0110, “Employing the ascertained, projected power consumed by the electronic system and projected temperature of the heat sink at the future time, previously determined models are used to determine new or adjusted control settings (or states) for the cooling system”, para. 0111) for reducing power consumption of the cooling system (para. 0004).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide an air conditioning system configured to modify an output of the air conditioning system based on historical data from an electronic component, as taught by David in the combined teachings, in order to advantageously reducing power consumption of the cooling system (para. 0004).  
	Per claim 6, Gothlin, as modified, meets the claim limitations as disclosed in the above rejection of claim 5.  Further, Gothlin, as modified, teaches wherein the air conditioning system (“climate control system”, para. 0023) is configured to direct air that is cooled by the air conditioning system separately into two or more vehicle chambers; the vehicle chambers comprising: a cabin of the vehicle (there is necessarily cool air delivered directly to the cabin of the vehicle); and the chassis (106) (see figure 5).  

Per claim 14, Gothlin, as modified, teaches all the limitations of claim 5 and claim 5 contains similar limitations as claim 14.  Therefore, claim 14 is rejected for similar reasoning as claim 5.
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process.   Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.
Per claim 15, Gothlin, as modified, teaches all the limitations of claim 6 and claim 6 contains similar limitations as claim 15.  Therefore, claim 15 is rejected for similar reasoning as claim 6.
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process.   Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.
Per claim 20, Gothlin, as modified, teaches all the limitations of claims 4-5 and claims 4-5 contains similar limitations as claim 20.  Therefore, claim 20 is rejected for similar reasoning as claims 4-5.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gothlin et al. (20210138872) in view of Juvin et al. (WO2019101591) as applied to the claims above and further in view of Jairazbhoy et al. (US 5,669,813).
	Per claim 17, Gothlin, as modified, meets the claim limitations as disclosed in the above rejection of claim 16.  Further, Gothlin, as modified, fails further comprising defrosting one or more windows of the vehicle with the air after the air has been heated by the heat generating component.  
	However, Jairazbhoy teaches a vehicle cooling system comprising defrosting of a window of the vehicle with air after the air has been heating by a heat generating component (“The heat generated by the electronic devices 12 may be used to augment heating to the passenger compartment, or to augment window defrost”, col. 3, lines 8-10 Jairazbhoy) for augmenting the heating required to defrost the window (col. 3, lines 8-10). Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to defrost of a window of the vehicle with air after the air has been heated by a heat generating component, as taught by Jairazbhoy in the invention of Gothlin, as modified, in order to advantageously augment the heating required to defrost the window (col. 3, lines 8-10 of Jairazbhoy), thereby reducing the power consumption and the operating cost of the system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763